                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


KENOSHA PLUMBERS LOCAL
118 PENSION FUND, ROGER CLARK,
WISCONSIN PIPE TRADES HEALTH FUND
and JOEL ZIELKE,

                    Plaintiffs,
                                                   Case No. 20-cv-1745-pp
      v.

FLOYD’S PLUMBING, INC.,

                    Defendant.


   ORDER GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
               (DKT. NO. 7) AND DISMISSING CASE


      On November 20, 2020, the plaintiffs filed a complaint under §502 of the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1132,

seeking unpaid contributions, interest and liquidated damages allegedly owed

to the Kenosha Plumbers Local 118 Pension Fund and Wisconsin Pipe Trades

Health Fund. Dkt. No. 1. The plaintiffs requested entry of default on January

19, 2021, dkt. no. 5, and filed an affidavit in support, dkt. no. 6. That same

day, the plaintiffs filed a motion for default judgment. Dkt. No. 7. The plaintiffs

since have filed several affidavits in support of that motion. Dkt. Nos. 8, 9, 10,

12. The clerk of court entered default on January 20, 2021. The court will

grant the plaintiffs’ motion.




                                         1

           Case 2:20-cv-01745-PP Filed 02/08/21 Page 1 of 6 Document 13
I.    ENTRY OF DEFAULT

      Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the

court must assure itself that the defendant was aware of the suit and still did

not respond.

      Under Federal Rule of Civil Procedure 4(h), plaintiffs may serve a

corporate defendant “in the manner prescribed by Rule 4(e)(1).” Fed. R. Civ. P.

4(h)(1)(A). Rule 4(e)(1) allows the plaintiffs to serve an individual using the

methods allowed by state law in the state where the federal district is

located. Fed. R. Civ. P. 4(e)(1).

      Usually, Wisconsin requires plaintiffs to personally serve an officer,

director or managing agent of a corporate defendant. Wis. Stat. §801.11(5)(a).

The plaintiffs filed a signed affidavit of personal service stating that an

“Authenticated Copy of Summons in a Civil Action & Complaint” was served on

the defendant through “Sandra Senft, Registered Agent” at 28200 Easy Lane,

Waterford, Wisconsin 53185 on November 29, 2020. Dkt. no. 4 at 1. The

website for the Wisconsin Department of Financial Institutions shows that

Sandra Senft is the registered agent for the defendant and confirms this

address. https://www.wdfi.org/apps/CorpSearch/Details.aspx?entityID

=F025012&hash=1152028340&searchFunctionID=0cf38f32-6b4c-4a25-9558-

ad4b0884e850&type=Simple&q=Floyd%27s+Plumbing. The court finds that

service was proper under Fed. R. Civ. P. 4(e)(1) and Wis. Stat. §801.11(5)(a).

                                         2

         Case 2:20-cv-01745-PP Filed 02/08/21 Page 2 of 6 Document 13
II.   PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT (Dkt. No. 7)

      After the entry of default, the plaintiffs may move for default judgment

under Federal Rule of Civil Procedure 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id. However,

“even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of damages

are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)).

A district court “must conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty. Id. Rule 55(b)(2) allows the district court to

conduct this inquiry through hearings or referrals, if necessary, to determine

the amount of damages. Fed. R. Civ. P. 55(b). Such proceedings are

unnecessary, however, if the “amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence or

in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting Dundee Cement

Co. v. Howard Pipe & Concrete Prods., Inc., 722 F2d 1319, 1323 (7th Cir.

1983)).

      A.      Liability

      The defendant entered into collective bargaining agreements with

Kenosha Plumbers Local 118 in which the defendant agreed to make payments

toward the plaintiff’s trust funds for covered employees (the Labor Agreements).

                                        3

           Case 2:20-cv-01745-PP Filed 02/08/21 Page 3 of 6 Document 13
Dkt. No. 1 at ¶¶10, 12. The defendant is subject to ERISA and the Labor

Market Regulatory Authority (LMRA). Id. at ¶11. Based on the Labor

Agreements, the defendant agreed:

      a.      to file monthly reports and make timely and prompt
              contributions to the Plaintiffs for each employee covered by
              the Labor Agreements;
      b.      to designate, and accept as its representatives, the trustees
              named in the declaration of trust and their successors;
      c.      to adopt and abide by all of the rules and regulations
              adopted by the trustees of the employee benefit plans under
              the trust agreements;
      d.      to adopt and abide by all the actions of the trustees in
              administering the employee benefit plans in accordance with
              the trust agreements and the rules so adopted;
      e.      to pay, in addition to all the contributions which are due and
              owing, liquidated damages and interest relative to delinquent
              contributions; and
      f.      to pay, in addition to delinquent contributions, interest and
              liquidated damages, actual attorney’s fees, audit fees, court
              costs and service fees, should legal action be necessary to
              obtain delinquent contributions, interest and liquidated
              damages.

Id. at ¶14. The defendant failed to perform these obligations, specifically by

failing to make payments and inaccurately reporting employee work status. Id.

at ¶15.

      ERISA entitles the plaintiffs to damages consisting of unpaid

contributions, interest on unpaid contributions, liquidated damages, and

reasonable attorney's fees and costs of the action. 29 U.S.C. § 1132(g)(2).

      B.      Damages

      The plaintiffs assert that they are due the following sums for the audited

period from July 1, 2017 to May 31, 2019:




                                         4

           Case 2:20-cv-01745-PP Filed 02/08/21 Page 4 of 6 Document 13
       Kenosha Plumbers Local 118 Pension Fund:

             Contributions            $16,431.19
             Liquidated Damages       $821.56
             Interest                 $3,037.63
             Total                    $20,326.38

       Wisconsin Pipe Trades Health Fund:

             Contributions            $26,692.50
             Liquidated Damages       $4,922.50
             Interest                 $5,649.94
             Total                    $37,264.94

Dkt. No. 8 at ¶¶8-13; Dkt. No. 1 at ¶18. The plaintiffs are due additional sums

based on an unaudited period from June 1, 2019 to the present. Id.

       The plaintiff’s attorney submitted itemized entries in support of a request

for attorney’s fees in the amount of $2,843.75, plus an additional $460.00 in

costs. Dkt. No. 10 at 2.

III.   CONCLUSION

       The court GRANTS the plaintiff’s motion for default judgment. Dkt. No.

7.

       The court ORDERS that default judgment shall enter in favor of the

plaintiffs and against the defendant in the amount of $60,895.07, allocated as

follows: $16,431.19 in contributions, $821.56 in liquidated damages and

$3,073.63 in interest to the Kenosha Plumbers Local 118 Pension Fund;

$26,692.50 in contributions, $4,922.50 in liquidated damages and $5,649.94

in interest to the Wisconsin Pipe Trades Health Fund; and $2,843.75 in

attorney’s fees and $460.00 in costs to the plaintiffs’ attorney.




                                         5

         Case 2:20-cv-01745-PP Filed 02/08/21 Page 5 of 6 Document 13
     The court ORDERS that this case is DISMISSED. The clerk will enter

judgment accordingly.

     Dated in Milwaukee, Wisconsin this 8th day of February, 2021.

                                   BY THE COURT:


                                   _____________________________________
                                   HON. PAMELA PEPPER
                                   Chief United States District Judge




                                     6

        Case 2:20-cv-01745-PP Filed 02/08/21 Page 6 of 6 Document 13
